NO. 07-03-0259-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                   OCTOBER 29, 2004

                          ______________________________


                            DAVIE HARRISON, APPELLANT

                                            V.

        NORTHWEST TEXAS HEALTH CARE SYSTEM, ET AL., APPELLEES


                        _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                NO. 90,815-B; HONORABLE JOHN B. BOARD, JUDGE

                         _______________________________


Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                               MEMORANDUM OPINION


       Appellant Davie Harrison, an inmate proceeding pro se and in forma pauperis,

challenges the trial court’s order dismissing his claim for alleged negligence and breach of

duty in medical services provided by Northwest Texas Health Care, System, et al.
Presenting three issues, Harrison contends the trial court abused its discretion in

dismissing his claim. We affirm.


       Citing sections 671.001 and 672.009 of the Texas Health and Safety Code,1

Harrison filed a notice of intent to file a claim against Northwest Texas Health Care System,

et al. pursuant to former article 4590i of the Medical Liability Act within 60 days of the date

of his notice. The notice is dated March 17, 2003, and bears a Potter County District Clerk

file-stamp of April 4, 2003. It is designated in the clerk’s record as “Plaintiff’s Original

Petition.” By the notice, Harrison did not seek any relief against Northwest Texas Health

Care System, et al. On May 12, 2003, the trial court signed a dismissal order citing, among

other reasons, that Harrison’s realistic chance of ultimate success was slight and therefore

frivolous. See Tex. Civ. Prac. & Rem. Code Ann. §14.003(b)(1) (Vernon 2002).


       By his three issues, Harrison contends the trial court erred in dismissing his claim

(1) as frivolous (2) pursuant to section 14.003(b)(1) and (3) pursuant to Rule 165a of the

Texas Rules of Civil Procedure. Considering the first two issues together, we disagree.


       As noted above, by his handwritten document Harrison stated it was only a notice

of claim which he “intend[ed] to file” sixty days after March 17, 2003. Moreover, sections

671.001 and 672.009 have no relevance to the matters asserted in his notice of claim.

Harrison did not allege his damages were within the jurisdictional limits of the court and did


       1
      Section 671.001 is entitled “Standard Used in Determining Death,” and section
672.009 is entitled “Use of Information and Records; Confidentiality.”

                                              2
not make a demand for judgment or other relief as required by Rule 47 of the Texas Rules

of Civil Procedure. Harrison’s status as a pro se litigant did not excuse the failure to comply

with the rules of procedure. See Holt v. F.F. Enterprises, 990 S.W.2d 756, 759 (Tex.App.--

Amarillo 1998, no pet.). As presented in his notice of claim, Harrison’s realistic chance of

ultimate success was slight, and his filing did not comply with Rule 47. Thus, we overrule

issues one and two. Our disposition of Harrison’s first and second issues pretermits

consideration of his third.


       Accordingly, the judgment of the trial court is affirmed.



                                           Don H. Reavis
                                             Justice




                                              3